DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer

The terminal disclaimer filed on 10/12/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted in Application No. 16/265964 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

	Allowable Subject Matter

Claim 1 allowed.

The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, none of the cited prior art or any prior art available discloses the combination of inter-related structures as claimed.  Closest prior art Li (US 2017/0202268) has a seal ring arrangement but does not include the silica rings as claimed in independent claim 1.
Therefore, claim 1 is allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY F MONGELLI whose telephone number is (571)270-7904. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOE DEL SOLE can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GUY F MONGELLI/Patent Examiner, Art Unit 1743                                                                                                                                                                                                        
/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712